EXHIBIT 10.3




TERMINATION AND SETTLEMENT  AGREEMENT







THIS TERMINATION AND SETTLEMENT (“Agreement”) dated this 20th day of November,
2008, is by and between Gary Spaniak, Sr.(“Spaniak”) and XENACARE HOLDINGS, INC
 (“XHI”).




WHEREAS, SPANIAK and XENACARE HOLDINGS, INC entered into that certain Consulting
Agreement dated 1/1/2007 (“Consulting Agreement”); and




WHEREAS, XHI desires to terminate the Agreement;




WHEREAS, SPANIAK and XHI believe that a termination of the Agreement under the
terms and conditions set forth below is in their best respective interests;




NOW THEREFORE, SPANIAK and XHI, in consideration of the promises and covenants
contained herein, the sufficiency of which is acknowledged, agree as follows:




1.

Recitals.  The above recitals are true, correct and are herein incorporated by
reference.




2.

Termination, Settlement and Release.  The Parties agree that in full settlement
of the Remaining Obligations any and all disputed claims by SPANIAK:




(a)

Within five (5) business days following the parties mutual execution and
exchange of this Agreement, XHI will issue to SPANIAK and or its 2,309,617
shares of XHI Common stock (the “Settlement Shares”).  The Settlement Shares
will contain the appropriate restrictive legends representing that the
Settlement Shares have not been registered under the Securities Act of 1933, as
amended.




(b)

Upon completion of the delivery of share certificates representing the
Settlement Shares, as described in Section 2(a) SPANIAK shall remise, release,
acquit, satisfy and forever discharge XHI of and from all, and all manner of
action and actions, cause and causes of action, rights, liens, agreements,
obligations, claims, debts, dues, sums of monies, costs, expenses, attorneys
fees, judgments, orders and liabilities, accounts, promises, damages,
warranties, suits, covenants, contracts, controversies, variances, trespasses
and extents, of whatever kind and nature in law or equity or otherwise whether
now known or unknown, which SPANIAK ever had, or which any executor,
administrator, personal representative, insurer, successor, heir, or assign of
SPANIAK hereafter can, shall or may have, against XHI for, upon or by reason of
any matter, cause or thing whatsoever, from the beginning of the world to the
date of this Release, including, but not limited to, all claims that were or
could have been asserted, or arising from the Agreement.








--------------------------------------------------------------------------------

(c)

SPANIAK agrees that it shall comply with all applicable state and federal
securities laws and regulations in connection with the disposition, transfer or
sale of the Settlement Shares and shall not attempt to or dispose of, transfer
or sell the Settlement Shares indirectly to or through one or more third parties
so as to contravene or avoid the sale restrictions described in Section 2(a)
herein.




4.

Confidentiality.  The terms of this Agreement shall be completely and entirely
confidential.  No party to this Agreement shall disclose any of the terms of
this Agreement unless compelled to do so by a court of competent jurisdiction,
by statute, or by any regulatory agency, or as may be required in connection
with XHI’s obligations under applicable Federal securities laws.  The parties
agree to cease and desist from making any statements regarding the respective
parties which arose out of the facts and circumstances giving rise to this
Agreement.  If any of the parties are questioned or are involved in a discussion
regarding this Agreement, the parties shall merely state that this Agreement has
been resolved and the party is prohibited from discussing this Agreement or
anything that occurred during the relationship, unless compelled to do so by a
court of competent jurisdiction, by statute, or by any regulatory agency.  This
confidentiality provision is a material and important term of this Agreement.
 In the event of a breach of any provision of this Agreement, XHI reserves any
and all rights it may have, including, but not limited to, seeking damages.

   

5.

Resolution of Disputes.  Any disputes regarding the interpretation or
enforcement of this Agreement shall be resolved exclusively by the Circuit Court
in and for Broward County, Florida, and the Circuit Court shall have exclusive
jurisdiction to resolve disputes as to the interpretation or enforcement of this
Agreement.  The prevailing party in any action to interpret or enforce the terms
of this Agreement shall be entitled to reasonable attorneys’ fees and all costs
incurred (including costs not normally recoverable under applicable law).




6.

Entire Agreement and Amendment.




(a)

This Agreement incorporates all of the terms and conditions of the Agreement
between the parties.  Each party acknowledges that he or she has read and
understands the Agreement and all documents to which such Agreement refers.




(b)

Nothing shall serve to amend or modify any provisions hereof in any respect
whatsoever unless reduced to writing and signed by SPANIAK and XHI.




(c)

This Agreement contains the complete and exclusive expression of the
understanding between the parties hereto with respect to the settlement provided
for herein and supersedes any prior negotiations or any prior contemporaneous
agreements or representations, oral or written, expressed or implied, by or
between the parties hereto with respect to the subject matter hereof.




7.

Good Faith Best Efforts.  Each party agrees to exercise good faith and exert
their respective best efforts to effectuate the intent of this Agreement.








2







--------------------------------------------------------------------------------

8.

No Admissions.  Nothing in this Agreement constitutes an admission or other
evidence of rights or liabilities of any person or entity except with respect to
the contractual rights and liabilities provided herein and in the documents
executed pursuant hereto.  Each party acknowledges that the other has asserted
rights and denies liabilities that are finally settled by this Agreement.




9.

No Assignment.  SPANIAK represents that he has made no assignment of any of its
respective claims hereby released and settled and has full right and authority
to enter into this Agreement and accompanying releases on behalf of its and its,
affiliates, successors and assigns.




10.

Construction.  The parties hereto agree that the terms and language of this
Agreement were the result of negotiations between the parties and, as a result,
there shall be no assumption that any ambiguities in the Agreement shall be
resolved against any party.  Any controversy over the construction of this
Agreement shall be decided mutually in light of its conciliatory purposes
without regard to the events of authorship or negotiation.




11.

Representations and Warranties.  The parties expressly warrant and represent to
each other that they have been fully informed as to the terms, contents,
conditions and effects of this Agreement and that they have executed the same
freely and voluntarily and having had the opportunity to obtain the advice from
their own attorneys and fully understand and intend this Agreement to be a full,
complete, and final release to each other as to all matters set forth herein.
 Further, the parties warrant and represent to each other that they have
executed this Agreement with the full capacity and authorization to do so.  In
executing this Agreement, the parties also state and represent that they
understand the terms of this Agreement are contractual and not merely a recital.
 The parties acknowledge, understand and agree that this Agreement shall bind it
and its successors or assigns, and shall inure to the benefit of the parties
released herein and their agents, servants, employees, representatives,
subsidiaries, insurers, sureties, successors or assigns.




12.

Choice of Law.  This Agreement shall be governed by, construed and interpreted
and the rights of the parties determined in accordance with the laws of the
State of Florida, without reference to the principles of conflicts of law.




13.

Waiver of Trial by Jury.  The parties agree that in the event any action is
instituted to enforce the terms of this Agreement, they hereby waive trial by
jury.




14.

Drafting this Agreement.  The fact that the attorney for one of the parties
drafted this Agreement shall not be deemed either a benefit or burden to such
party and this Agreement shall not be construed against such party.




15.

Non-Waiver Provision.  The failure of any party to insist upon strict
performance of any one or more of the terms and provisions of this Agreement
shall not be construed as a waiver or a relinquishment for the future of any
such term or provision, and the same shall continue in full force and effect.
 No waiver or relinquishment shall be deemed to have been made by either party
unless in writing and signed by that party.








3







--------------------------------------------------------------------------------

16.

Notices.  All notices and other communications required or provided herein shall
be in writing and shall be sent by facsimile or by certified mail, return
receipt requested, to the parties at the addresses indicated below unless prior
written notification of a change of address is given to the other party.




If to SPANIAK:

5200 NE 33RD Ave

Fort Lauderdale, Florida 33308




If to XHI:

14000 S. Military Trail #104

Delray Beach, FL 33484




17.

Execution in Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, and all of which shall constitute one and
the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first indicated above.




 

 

 

 

 

XENACARE HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By  

/s/ Frank Rizzo

 

 

 

 

 

Name:

Frank Rizzo

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GARY SPANIAK, SR

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gary Spaniak, Sr.

 

 

 

 

 

Name:

Gary Spaniak











4





